Title: From Thomas Jefferson to John Wayles Eppes, 12 May 1793
From: Jefferson, Thomas
To: Eppes, John Wayles



Dear Sir
Philadelphia May. 12. 1793

I have just received from Donald & Burton the invoice of your books. Thinking you would be impatient to hear something of them, I inclose you the invoice. They have been shipped from Dublin on board the Young eagle, Elias Lord. The four last in the invoice came here under the care of Mr. Marshal, who told me he would have them delivered to me as soon as they could be come at in the ship. They shall be sent on to you the moment they are landed. I believe I never rendered any account of the money deposited in my hands for your use while here. You know my constant employment and will therefore excuse it. It is to supply the omission that I have now gone over my memorandums and made out a statement. Be so good as to compare it with your own notes and correct mine wherever wrong, for I cannot answer for perfect exactness.—Your friends here complain that you have written to none of them. We do not know whether you are gone or going to Wms. burg. You have missed seeing what has highly gratified the great mass of Philadelphians, British prizes brought in by French armed vessels. Thousands and thousands collected on the beach when the first came up, and when they saw the British colours reversed and the French  flying above them they rent the air with peals of exultation. I have got off my furniture &c. to Virginia, so as to be in readiness for flight the moment I find an apt occasion. My friendly respects to Mr. & Mrs. Eppes & family, & am Dear Sir your’s affectionately

Th: Jefferson

